                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

LOWELL B. SMITH,                                      )
                                                      )
                            Plaintiff,                )
                                                      )
                       v.                             )     No. 1:18-cv-03978-TWP-MPB
                                                      )
PLAINFIELD CORRECTIONAL FACILITY,                     )
RICE,                                                 )
J. TOMAW,                                             )
RAYMOND KINISON,                                      )
STANLEY KNIGHT,                                       )
JONES,                                                )
                                                      )
                            Defendants.               )


              Entry Screening Complaint and Directing Further Proceedings

                                         I. Screening Standard

       The plaintiff is a prisoner currently incarcerated at Plainfield Correctional Facility.

Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the defendants.

Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. In determining whether the complaint states a claim, the Court applies the same standard

as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                       II. The Complaint

       Plaintiff Lowell B. Smith filed this civil action against 1) Plainfield Correctional Facility,

2) Sgt. Rice, 3) Lt. J. Tomaw, 4) Raymond Kinison, 5) Warden Stanley Knight and 6) Mr. Jones,

Caseworker. He seeks $200,000.00 in damages. The complaint is understood to be brought

pursuant to 42 U.S.C. § 1983.

       Mr. Smith alleges that he is being denied food. He explains that he uses a wheelchair and

requires someone to push him to the chow hall. He alleges the following. Finding someone to push

his wheelchair is the officers’ responsibility. On December 12, 2018, Mr. Smith and two other

inmates in wheelchairs were denied pushers and as a result were denied breakfast. Sgt. Rice and

Lt. J. Tomaw were responsible for both the denial of the wheelchair pusher and the resulting denial

of breakfast. Mr. Smith further alleges that he has been denied a wheelchair pusher and meals out

of retaliation for filing a complaint about unsafe and dangerous walkways at Plainfield

Correctional Facility.

                                    III. Discussion of Claims

       Applying the screening standard to the factual allegations in the complaint, certain claims

are dismissed while other claims shall proceed as submitted.

       A.    Americans with Disabilities Act and Rehabilitation Act Claims

       As a preliminary matter, this Court acknowledges that construed broadly the allegations in

the complaint could be understood to allege a claim under Title II of the Americans with


                                                 2
Disabilities Act and Section 504 of the Rehabilitation Act. To the extent Mr. Smith wants to pursue

his claim that he has been denied access to the chow hall because of his disability, he should do so

in case number 1:18-cv-3915-JPH-DLP. That action alleges that the Indiana Department of

Correction violated the Rehabilitation Act by denying Mr. Smith safe access to the chow hall on

December 4, 2018.

       B.     Section 1983 Claims

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she was

deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law. D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). For the reasons explained below, the rights at issue

are based on the First and Eighth Amendments.

               1. Eighth Amendment Claims

       This action shall proceed based on the claim that Sgt. Rice, and Lt. J. Tomaw denied

Mr. Smith adequate food in violation of the Eighth Amendment. The complaint is understood to

allege the denial of more than a single meal. The Constitution mandates that prison officials

provide inmates with “nutritionally adequate food that is prepared and served under conditions

which do not present an immediate danger to the health and well-being of the inmates who

consume it.” Smith v. Dart, 803 F.3d 304, 312 (7th Cir. 2015) (quoting French v. Owens, 777 F.2d

1250, 1255 (7th Cir. 1985)).




                                                 3
               2. First Amendment Claims

       In addition, the allegations that Sgt. Rice and Lt. J. Tomaw denied Mr. Smith a wheelchair

pusher and meals out of retaliation for filing a complaint about unsafe and dangerous walkways at

Plainfield Correctional Facility states a First Amendment claim. Archer v. Chisholm, 870 F.3d

603, 618 (7th Cir. 2017) (“To state a First Amendment retaliation claim, [the plaintiff] must allege

that: (1) [he] engaged in activity protected by the First Amendment; (2) [he] suffered a deprivation

that would likely deter First Amendment activity; and (3) the protected activity [he] engaged in

was at least a motivating factor for the retaliatory action.”).

               3. Plainfield Correctional Facility

       Plainfield Correctional Facility is dismissed for failure to state a claim upon which relief

can be granted because it is a building, not a suable entity under 42 U.S.C. § 1983. White v. Knight,

710 F. App’x 260, 262 (7th Cir. 2018), cert. denied, 139 S. Ct. 107 (2018); Looney v. Miami Corr.

Facility, No. 3:18CV18-PPS/MGG, 2018 WL 1992197, at *2 (N.D. Ind. Apr. 27, 2018)

(dismissing Miami Correctional Facility).

               4. Stanley Knight, Raymond Kinison, and Mr. Jones

       The claims against Stanley Knight, Raymond Kinison and Mr. Jones are also dismissed for

failure to state a claim upon which relief may be granted. “Section 1983 imposes liability only on

an official who ‘subjects, or causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws.’” Hoffman v. Knoebel, 894 F.3d 836, 841 (7th Cir. 2018) (quoting

42 U.S.C. § 1983). “In other words, the official’s act must both be the cause-in-fact of the injury

and its proximate cause.” Id. (citing Whitlock v. Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012)).


                                                   4
There are no facts alleged in the complaint upon which to conclude that Stanley Knight, Raymond

Kinison, or Mr. Jones were personally responsible for denying Mr. Smith adequate food.

                                             IV. Conclusion

       The First and Eighth Amendment claims alleged against Sgt. Rice and Lt. J. Tomaw shall

proceed as submitted. This summary of remaining claims includes all the viable claims identified

by the Court. All other claims have been dismissed. If the plaintiff believes that additional claims

were alleged in the complaint, but not identified by the Court, he shall have through February 27,

2019, in which to identify those claims.

       Plainfield Correctional Facility, Stanley Knight, Raymond Kinison and Mr. Jones are

dismissed. The clerk is directed to terminate these defendants on the docket.

                                      V. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Sgt. Rice and Lt. J. Tomaw in the manner specified by Rule 4(d). Process shall consist of the

complaint filed on December 12, 2018, (docket 1), applicable forms (Notice of Lawsuit and

Request for Waiver of Service of Summons and Waiver of Service of Summons), and this Entry.

       The clerk is directed to serve the Indiana Department of Correction employees

electronically.

       IT IS SO ORDERED.

Date: 2/8/2019




                                                 5
Distribution:

LOWELL B. SMITH
251281
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Inmate Mail/Parcels
727 MOON ROAD
PLAINFIELD, IN 46168

Electronic service to:

       Sgt. Rice and Lt. J. Tomaw
       (Both at Plainfield Correctional Facility)




                                                6
